The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 5/19/2022 has been entered and considered. Upon entering amendment, claims 1 and 11 have been amended. Claims 1-9, 11-17 remain pending. As a result of the amendment, the previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Liu (2020/0014239), Liu (2014/0077602), and Paik (2007/0018506).	
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “wherein when the input power source of the load is determined to be changed from the first input power source to the second input power source, the control unit reduces a supply current flowing through the first power supply path and the second power supply path to be below a current threshold, and then the control unit controls the second end of the first switch to be coupled to the first end corresponding to the second input power source, and controls the fourth end of the second switch to be coupled to the third end corresponding to the second input power source, and wherein the current sensors  only provide a first current signal corresponding to a live wire end of the first input source and a second current signal corresponding to a neutral wire end of the second input source at once; or the current sensors only provide the first current signal corresponding to a neutral wire end of the first input source and the second current signal corresponding to a live wire end of the second input source at once, and the control unit determines whether the first switch and the second switch normally operate through the first current signal and the second current signal before and after the switching of the first switch and the second switch every time.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
Independent claim 11 recites similar limitations as in claim 1 and is therefore indicated as allowable for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836